Citation Nr: 0424751	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  99-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to service connection for a leg disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Bobby Amburgey, Attorney at 
Law




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issues on appeal were before the Board in July 2001 and 
March 2004 at which time they were remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The issues on appeal were before the Board in March 2004, at 
which time it was determined that a medical opinion was 
required to see if any of the disabilities were secondary to 
a service-connected left knee disability.  While the veteran 
was afforded another VA examination in April 2004, the 
requested information was not provided.  The examiner 
provided a very thorough opinion on whether the disabilities 
on appeal were directly linked to active duty service but she 
did not address the issue of secondary service connection at 
all.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand's instructions.  In this case, 
instructions for development (in particular, the Board's 
request for a VA examiner's opinions regarding secondary 
service connection) set forth within the March 2004 Board 
remand have not been met with full compliance that would 
allow the Board to render a fair and equitable decision.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make the claims file 
available to Helen O'Donnell, M.D. for 
review and medical opinions as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's disorders of the back (both 
upper and lower), shoulders, legs, right 
hip and right knee are proximately due to 
or the result of, or have been aggravated 
by, his service-connected left knee 
disability.  A detailed rationale for all 
opinions offered should be furnished.  If 
Dr. O'Donnell is unavailable, then the RO 
should schedule the veteran for 
appropriate VA examinations in connection 
with these disabilities and the claims 
file should be made available to the 
examiner(s) for review.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should furnish 
opinions (with detailed rationale) as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's disorders of the back 
(both upper and lower), shoulders, legs, 
right hip and right knee are proximately 
due to or the result of, or have been 
aggravated by, his service-connected left 
knee disability.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted (on a secondary basis) for 
disabilities of the back (both upper and 
lower), shoulders, legs, right hip and 
right knee.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




